PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Borg Warner 
Delphi Technologies IP Limited
3800 Automation Avenue
Attention Joshua M. Haines
Auburn Hills MI MICHIGAN 48326

In re Application of	:
     Porras et al.		               :	            DECISION ON PETITION 
Application No. 16/287,441	:	UNDER 37 CFR § 1.181
Filed: February 27, 2019		:	 
Attorney Docket No. DP-324799	:		
For: FUEL SYSTEM INCLUDING	:
       REINFORCED FUEL CONNECTOR	   :
       WITH RETAINING RINGS	               : 

This is in response to applicant’s petition under 37 CFR 1.181 filed October 27, 2021, requesting withdrawal of finality of Office action mailed August 27, 2021, as being premature.

The petition is GRANTED.


BACKGROUND:
A review of the record reveals that 
March 4, 2021:  The examiner issued a Non-Final Office Action including 35 U.S.C. § 102 rejections of at least claims 1 and 2 as being anticipated by Fischerkeller et al. (US 6,155,302).  No other art based rejections were rendered against either claim 1 or 2.
June 3, 2021:  The applicant filed a response to the Non-Final Office Action, including an amendment to claim 1, which consisted entirely of the inclusion of the subject matter of cancelled claim 2. In addition, the applicant amended claims 12, 14, 17, and added new claim 20.
August 27, 2021: The examiner issued a Final Office Action rejecting amended claim 1 under 35 U.S.C. § 103 Fischerkeller et al. in view of Bobenhausen (US 8,432,578).

October 27, 2021: The applicant simultaneously filed the instant petition and an After Final Action Response including a further amended claim set. 
November 5, 2021: The examiner issued an Advisory Action, denying entry to the amended claim set filed October 27, 2021.

APPLICABLE REGULATIONS, MANUAL OF PATENT EXAMINING PROCEDURE AND NOTIC SECTIONS:

MPEP § 706.07(a), sets forth, in part: 

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

MPEP 1207.03(a) Determining Whether a Ground of Rejection is New [R-08.2017], pertinent parts reproduced,

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103  does not constitute a new ground of rejection).  

If the examiner’s answer changes the statutory basis of the rejection from 35 U.S.C. 102 to 35 U.S.C. 103, then the rejection should be designated as a new ground of rejection. For example, in In re Hughes, 345 F.2d 184, 145 USPQ 467 (CCPA 1965), the Board affirmed an examiner’s rejection under 35 U.S.C. 102 over a single reference. On appeal, the Solicitor argued that the Board’s decision should be sustained under 35 U.S.C. 103 over that same reference. The court declined to sustain the rejection under 35 U.S.C. 103, holding that a change in the statutory basis of rejection would constitute a new ground of rejection, and observed that "the issues arising under the two sections [35 U.S.C. 102 and 103] may be vastly different, and may call for the production and introduction of quite different types of evidence." Hughes, 345 F.2d at 186–87, 145 USPQ at 469.

DISCUSSION AND ANALYSIS
In the petition filed on October 27, 2021, the applicant argues that the Final Office action issued on August 27, 2021 was premature because claim 1, consisting entirely of the scope of original claim 2, was rejected under a new ground not previously presented.  The rejection of claim 1 under 35 U.S.C. § 103 in view of the combination of Fischerkeller et al. and Bobenhausen not only changes the statutory category of rejection, but also introduces a teaching reference.  In addition, the record includes no amendments altering the scope of the pending claims or any information 
A careful review of the Final Office action indicated that the examiner has changed the statutory basis of the rejection from 35 U.S.C. 102 (a)(1) to 35 U.S.C. 103 as a result of the added limitations to independent claim 1. However, the added limitations were previously presented in the dependent claim 2 and were rejected under 35 U.S.C. 102 (a)(1) over Fischerkeller et al. Note, claim 2 has been canceled by the applicant. Thus, the examiner has made a new ground of rejection for independent claim 1 under 35 USC 103 as being unpatentable over Fischerkeller et al. in view of Bobenhausen. Therefore, the examiner’s Final Office action is improper by introducing new grounds of rejections in view of MPEP § 706.07(a).


CONCLUSION:
For the foregoing reasons, the finality of the Office action issued August 27, 2021, but not the action itself, is hereby withdrawn.  The Office action of August 27, 2021 is now considered to be a Non-Final Office action. The Application will be returned to the examiner for further prosecution and consideration of all pending claims filed October 27, 2021 and a new Office Action will be issue.
SUMMARY:  The petition is GRANTED.

Any questions regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.
                                                                                                                                                                                                        


/WENDY R GARBER/Director,  TC 3600                                                                                                                                                                                                        _________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

/sb/: 12/10/2021